In this cause here appealed on questions of law from the Court of Common Pleas there is no bill of exceptions to show the evidence adduced, and it is incumbent upon the appellant, therefore, to demonstrate error on the face of the record.
We find from the record that plaintiff, appellant herein, Reginald Locke, filed his petition for divorce on October 11, 1956, with affidavit for service by publication upon the defendant, Eveline Hilda Locke, 298 Heol Gwyrossydd (Flats) Penlan, Swanse, United Kingdom. We find that, thereafter, while the case was still pending, a motion made by the defendant on *Page 164 
May 14, 1957, for temporary alimony and support of minor children, was granted; that on November 2, 1957, the plaintiff filed an amended petition; and that, on November 8, 1957, an answer and cross-petition, praying for affirmative relief, was filed by the defendant. On November 12, 1957, the plaintiff dismissed his petition and amended petition.
We hold that the plaintiff's dismissal of his petition and amended petition on November 12, 1957, which was subsequent to the order of the court granting defendant temporary relief, and also subsequent to the filing of defendant's cross-petition on which service was subsequently had, seeking affirmative relief, did not divest the court of jurisdiction over the plaintiff as to orders and the affirmative action then pending, and that service of summons having been made upon the plaintiff, all orders of the Court of Common Pleas made in the proceedings are valid.
Therefore, no error being demonstrable on the face of the record, the judgment must be, and is, affirmed.
Judgment affirmed.
HURD, P. J., KOVACHY and SKEEL, JJ., concur.